           Case 2:20-cv-01297-MLCF-JVM Document 1-1 Filed 04/29/20 Page 1 of 11




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21400505
Notice of Service of Process                                                                            Date Processed: 04/13/2020

Primary Contact:           Tonya Edwards
                           Capital One Services
                           15000 Capital One Dr
                           Richmond, VA 23238-1119

Entity:                                       Capital One, National Association
                                              Entity ID Number 2431664
Entity Served:                                Capital One, National Association
Title of Action:                              Eranda Grice vs. Capital One, N.A.
Matter Name/ID:                               Eranda Grice vs. Capital One, N.A. (10181444)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Personal Injury
Court/Agency:                                 St. John the Baptist Parish District Court, LA
Case/Reference No:                            75319
Jurisdiction Served:                          Virginia
Date Served on CSC:                           04/13/2020
Answer or Appearance Due:                     15 Days
Originally Served On:
How Served:
                                              CSC
                                              Certified Mail
                                                                                                                 Exhibit A
Sender Information:                           Jason M. Baer
                                              504-372-0111

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 2:20-cv-01297-MLCF-JVM Document 1-1 Filed 04/29/20 Page 2 of 11
Case 2:20-cv-01297-MLCF-JVM Document 1-1 Filed 04/29/20 Page 3 of 11
Case 2:20-cv-01297-MLCF-JVM Document 1-1 Filed 04/29/20 Page 4 of 11
Case 2:20-cv-01297-MLCF-JVM Document 1-1 Filed 04/29/20 Page 5 of 11
Case 2:20-cv-01297-MLCF-JVM Document 1-1 Filed 04/29/20 Page 6 of 11
Case 2:20-cv-01297-MLCF-JVM Document 1-1 Filed 04/29/20 Page 7 of 11
Case 2:20-cv-01297-MLCF-JVM Document 1-1 Filed 04/29/20 Page 8 of 11
Case 2:20-cv-01297-MLCF-JVM Document 1-1 Filed 04/29/20 Page 9 of 11
Case 2:20-cv-01297-MLCF-JVM Document 1-1 Filed 04/29/20 Page 10 of 11
Case 2:20-cv-01297-MLCF-JVM Document 1-1 Filed 04/29/20 Page 11 of 11
